Name: Commission Regulation (EC) NoÃ 714/2005 of 12 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 13.5.2005 EN Official Journal of the European Union L 121/46 COMMISSION REGULATION (EC) No 714/2005 of 12 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 13 May 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 12 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 103,2 204 77,1 212 122,7 999 101,0 0707 00 05 052 128,0 204 64,6 999 96,3 0709 90 70 052 91,3 204 35,2 999 63,3 0805 10 20 052 39,4 204 45,1 212 59,6 220 51,6 388 69,2 400 43,4 624 54,2 999 51,8 0805 50 10 052 49,0 382 61,5 388 62,9 528 55,0 624 64,2 999 58,5 0808 10 80 388 88,6 400 135,3 404 114,3 508 67,3 512 78,0 524 70,3 528 71,8 720 70,8 804 108,5 999 89,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.